Citation Nr: 0125867	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  00-23 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from November 1946 to 
November 1949.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for residuals of a right knee injury 
was denied in an October 1998 rating decision.  The appellant 
did not perfect a timely appeal.

2.  The evidence submitted in support of the petition is 
cumulative of the evidence previously considered.


CONCLUSION OF LAW

The October 1998 rating decision is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for residuals of a right knee injury has not been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed an original claim for service connection 
for, inter alia, a right knee injury in September 1993.  
Service connection for residuals of a right knee injury was 
denied by the RO in a June 1994 rating decision.  This 
decision was appealed to the Board.  

In May 1996, the Board remanded the appeal, ordering VA 
examination and readjudication of the claim.  The appeal was 
returned to the Board and in an October 1996 decision, the 
Board denied service connection for a right knee disorder.  
The Board's decision was appealed to the Court of Appeals for 
Veterans Claims (formerly Court of Veterans Appeals, 
hereinafter Court).  In May 1998, the Court affirmed the 
Board's decision denying service connection for the right 
knee disability.

In October 1998, the RO denied the appellant's petition to 
reopen the claim.  The appellant did not perfect a timely 
appeal from that rating decision.  The instant appeal stems 
from a May 2000 rating decision that denied his petition to 
reopen the claim for service connection for residuals of a 
right knee injury, finding that new and material evidence had 
not been submitted.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  
The October 1998 rating decision is final.  A decision of 
the Board is final.  38 U.S.C.A. § 7104 (b) (West 1991); 38 
C.F.R. § 20.1100 (2001).  The Board's October 1996 decision 
is final.  Furthermore, when a claimant requests that a 
claim be reopened after an appellate decision has been 
promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and 
material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  38 C.F.R. 
§ 20.1105 (2001). 

When faced with a petition to reopen a previously and 
finally disallowed claim, the Board must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156 (a) (2001).  New and material 
evidence means evidence not previously submitted to the 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration.  It is neither 
cumulative nor redundant and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

The Board notes that there have been changes to the 
regulations regarding of new and material evidence contained 
in 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.156(a)), but these are effective prospectively 
for claims filed on or after August 29, 2001, and are 
therefore not applicable in this case.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  The VCAA specifically states that nothing in this 
section shall be construed to require the Board to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).  If a petition to reopen a 
claim is denied, the inquiry ends, and Board does not proceed 
to determine whether the duty to assist has been met.

However, the Board has considered the VCAA and prior 
precedent that established that VA is obligated to advise a 
claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996).  This obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, VA has completely fulfilled its obligation to 
advise the appellant of the evidence needed to reopen a 
previously denied claim.  By virtue of the June 1994 rating 
decision, and subsequent hearing officer's decision and 
Statement of the Case, as well as in the October 1996 Board 
decision and May 1998 Court decision, the appellant was 
advised of the evidence necessary to establish service 
connection for residuals of an inservice injury as well as of 
the evidentiary defects existing in his claim.  By virtue of 
the October 1998 rating decision and a letter issued in 
November 1999, the appellant was specifically advised of type 
of evidence that would qualify as new and material evidence 
sufficient to reopen his claim.  This notice was reiterated 
in the May 2000 rating decision on appeal and subsequent 
Statement of the Case and Supplemental Statement of the Case.  
This included notice of the evidence necessary to 
substantiate his assertion of continuity of symptomatology 
since service and therefore reopen his claim.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

In this respect, it is not shown that the appellant has put 
VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could reopen his claim 
on the basis of new and material evidence.  Thus, no 
additional development action is warranted.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board therefore finds 
that any further duty imposed by the VCAA with regard to 
previously denied claims has been fulfilled.

The evidence before the RO at the time of the prior final 
denial consisted of the following:  Service medical records 
documented a right knee injury in February 1948.  At that 
time, examiners thought the injury was an internal 
derangement of the joint.  The service medical records also 
recorded that the appellant limped slightly due to the knee 
injury.  On follow-up examination in April 1948, the 
diagnosis was changed to either a sprain or a slightly torn 
ligament.  The remainder of the service medical records were 
silent for further knee complaints.

The original claim was filed more than 40 years after 
service, with no interim records available.  X-ray 
examination in September 1993 as well as other post-service 
medical evidence documented degenerative osteoarthritic 
changes in both knees.  Bilateral knee pain was noted on VA 
examination in November 1993.  The appellant testified before 
the RO in August 1994 that he had suffered intermittent pain 
and swelling in the right knee since service despite having 
no treatment for the condition.  His wife testified that the 
appellant had right knee difficulties within the year after 
his separation from service.  A March 1996 letter from John 
O. Lytle, M.D. indicated that there was no question that the 
original injury could be the original problem for the 
development of progressive degenerative arthritis of the 
right knee.  It was reasonable to say that the original 
injury to the right knee spawned the progressive changes in 
the right knee.  A VA examiner in July 1996 concluded that 
due to the fact that both knees appeared to have worn at 
approximately the same rate and that the left was more 
advanced that the right, there was therefore no significant 
injury sustained to the right knee in service.  In an August 
1998 letter, Dr. Lytle wrote that the appellant had bilateral 
degenerative arthritis in his knees.  These stemmed from an 
inservice accident for which he was treated and had his duty 
status changed.  His knee problems were subsequently ignored 
because this did not appear to be serious at the time, did 
not require significant intervention, and because of the 
overwhelming number of soldiers versus what treatment was 
available.  In his opinion it certainly appeared that the 
right knee was service connected because of the injury in 
service.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the previous denials.  Service connection was 
previously denied because the preponderance of the evidence 
outweighed the appellant's claim and Dr. Lytle's opinion that 
the inservice right knee injury led to the post-service 
development of degenerative arthritis in the right knee.  In 
other words, although there was evidence of an inservice 
right knee ligament injury, and remote post-service right 
knee degenerative arthritis, the more probative medical 
evidence was that which concluded that there was no nexus to 
service.  The medical evidence that concluded that since both 
knees degenerated at the approximately the same rate over the 
years that right knee arthritis was not due to an inservice 
knee injury was accorded more weight.  Therefore service 
connection was not warranted.

The evidence submitted in support of the petition to reopen 
the claim for service connection for residuals of the right 
knee injury consisted of the following:  A January 2000 
letter from Jeffrey D. Angel, M.D. was submitted.  Dr. Angel 
stated that the appellant had presented with ongoing 
bilateral knee problems.  Osteoarthritis in both knees was 
diagnosed.  The appellant stated he had an accident while on 
active duty with ongoing pain.  

The appellant submitted a letter from Charles A. Clark, M.D. 
that stated he had evaluated the appellant's right knee in 
September 2000.  After completion of the examination and 
review of the appellant's history, it was clear that he had 
post-traumatic degenerative arthritis in his right knee.  The 
appellant could relate this directly back to injuries 
suffered while on active duty.  The condition had not 
changed, but had simply worsened over time and was related to 
his past history of injury.  It was fairly clear based on 
that history, that these conditions existed at the time of 
his discharge and had continued to the present date.  

The appellant submitted a letter from [redacted] who 
identified himself the individual who had recommended the 
appellant's employment in 1950.  At the time the appellant's 
applied for the job, he limped on his right leg, but Mr. [redacted] 
hired him anyway.  The appellant had admitted that his right 
knee hurt, but he took pain medication so that he could 
perform his duties.  Mr. [redacted] was transferred in 1958 and 
lost touch with the appellant at that time.  

A letter dated in July 2000 signed by a Nurse Practitioner 
documented that the appellant was being actively treated for 
chronic heart failure.  The appellant also submitted 
additional statements in support of his claim reiterating his 
contentions that arthritis in his right knee was attributable 
to the right knee injury in service, duplicate copies of Dr. 
Lytle's August 1998 letter, and duplicate copies of his 
service medical records.

The evidence submitted in support of the petition to reopen 
the claim fails to cure the evidentiary defects that existed 
at the time of the October 1998 rating decision.  Dr. Angel's 
letter and Dr. Clark's letter, although new, consist wholely 
of evidence of current arthritic disability in the right knee 
related back to an inservice injury by the appellant.  In 
other words, this medical evidence confirmed the post-service 
development of arthritis, previously known, and reiterated 
the appellant's theory that the arthritis was attributable to 
his inservice injury.  Both the post-service arthritis and 
the appellant's history and theory of entitlement was in 
evidence at the time the RO considered the claim in October 
1998 as well as when the claim was previously considered by 
the Board.  Therefore, this evidence is cumulative and when 
this evidence is taken in connection with evidence previously 
assembled, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Mr. [redacted]' letter, while new, merely confirmed the same 
statement that had been previously submitted by the 
appellant's wife, that is, that the appellant had right knee 
pain in the year or so following service.  That which 
confirms a previously known fact at the time of the prior 
final decision is cumulative and therefore, not new and 
material.  Sagainza v. Derwinski, 1 Vet. App. 575, 579 
(1991); Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  
The nurse practitioner's letter, also new, did not address 
the right knee disability and therefore could not be 
material.  The remainder of the evidence was duplicative.

In the absence of new and material evidence, the petition to 
reopen the claim for service connection must be denied and 
the Board does not proceed to determine the merits of the 
appellant's claim.


ORDER

The petition to reopen the claims for service connection for 
residuals of a right knee injury is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

